

Exhibit 10.18




First Amendment
to the
Phillips 66 Key Employee Supplemental Retirement Plan
Effective January 1, 2013


The Phillips 66 Key Employee Supplemental Retirement Plan effective May 1, 2012
(Plan) is amended effective January 1, 2013 as provided below:


1. A new Section X(e) is added to provide as follows:


“(e)
Notwithstanding anything herein to the contrary, any right or interest of a
Participant under this Plan is subject to forfeiture or recoupment, in whole or
in part, under applicable law, including the Sarbanes-Oxley Act and the
Dodd-Frank Act. A Participant’s rights or interests under this Plan are also
subject to forfeiture or recoupment in the event such Participant’s negligence
or misconduct results in materially misstated financial or other data, as
determined by the Human Resources & Compensation Committee and the Audit
Committee of the Board.”

 


        

1

